UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4076


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER BRIAN FAUSNETT,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00206-TDS-1)


Submitted:   July 21, 2011                 Decided:   August 11, 2011


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant Federal  Public   Defender,
Greensboro, North Carolina, for Appellant.   Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant         to       a    written    plea    agreement,       Roger    Brian

Fausnett pled guilty to one count of possession of a firearm by

an unlawful drug user, in violation of 18 U.S.C. § 922(g)(3)

(2006).        The district court sentenced Fausnett to twenty-seven

months of imprisonment.                       In this appeal, counsel for Fausnett

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal,

but questioning whether the district court erred in imposing an

unduly    harsh           sentence.             Fausnett       did   not   file    a    pro     se

supplemental brief, despite receiving notice of his right to do

so.     The Government elected not to file an answering brief.                                  We

affirm.

               We    review          a       sentence    for    reasonableness         under    an

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38, 51 (2007).             This review requires appellate consideration of

both     the     procedural              and     substantive         reasonableness       of     a

sentence.           Id.      This court must assess whether the district

court     properly          calculated            the     advisory      Guidelines        range,

considered          the     § 3553(a)            factors,       analyzed    any        arguments

presented       by        the    parties,          and     sufficiently     explained          the

selected sentence.              Id.          This court presumes a sentence within a

properly determined advisory Guidelines range is substantively



                                                    2
reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            We conclude Fausnett’s sentence is both procedurally

and    substantively       reasonable.       The   district   court    properly

calculated Fausnett’s Guidelines range, treated the Guidelines

as advisory, and considered the applicable 18 U.S.C. § 3553(a)

(2006) factors.        See United States v. Pauley, 511 F.3d 468, 473

(4th    Cir.   2007).        Moreover,   the    district   court      based   the

sentence on its “individualized assessment” of the facts of the

case, and clearly stated its reasons for rejecting Fausnett’s

request for a variance sentence.             See United States v. Lynn, 592

F.3d 572, 584-85 (4th Cir. 2010).             Fausnett has not rebutted the

presumption that his within-Guidelines sentence is substantively

reasonable.        See United States v. Bynum, 604 F.3d 161, 168-69

(4th Cir. 2010).           Thus, the district court did not abuse its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We     therefore    deny    counsel’s    motion    to   withdraw   and   affirm

Fausnett’s conviction and sentence.                This court requires that

counsel inform Fausnett, in writing, of the right to petition

the Supreme Court of the United States for further review.                    If

Fausnett requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may renew

                                         3
his motion for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Fausnett.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4